DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US# 9174616).
Taylor discloses all the limitations of the instant claims including; a method of operating a vehicle, the vehicle having a primary braking system with a first pressure generating unit 2 and a first reservoir 3, the vehicle further having a secondary braking system with a second pressure generating unit 35 and second reservoir 34, the method comprising: actuating the pressure generating unit 2 of the primary braking system thereby pressurizing a fluid at a wheel cylinder to slow or stop the vehicle (step 64); while the fluid is pressurized at the wheel cylinder from the actuation of the pressure generating unit of the primary braking system Col 4, lines 32-33, 35-40), providing an electrical signal to an electronic control unit (release switch, col 4, lines 60-67) to cease the fluid pressurization at the wheel cylinder ; and depressurizing the fluid at the wheel cylinder in response to the electrical signal provided to  the electronic control unit by transferring the fluid from the wheel cylinder to the second reservoir 34 along a fluid path between the wheel cylinder and the second reservoir that is being shorter than a fluid path between the wheel cylinder and the first reservoir.  The path from wheel cylinder to accumulator 34 is shorter that path to reservoir 3 which connects via MC 2.
Regarding claim 2, the method further comprises detecting a vehicle condition
indicative of a desired quick start (driver activating release switch, col. 4, lines 60-67) to generate the electrical signal prior to returning the fluid to the second reservoir 34.
	Regarding claim 3, the vehicle condition is the use of a launch control mode.
	Regarding claim 4, the secondary braking system 20/27/35/34 is positioned between the primary braking system 2/3 and the wheel cylinder 15-18 such that the actuation of the pressure generating unit 2 of the primary braking system includes pressurizing the fluid from the primary braking system through the secondary braking system and to the wheel cylinder.
	Regarding claim 5, the fluid does not pass through the primary braking system 2/3 on the fluid path to the second reservoir during the step of depressurizing the fluid at the wheel cylinder.
	Regarding claim 6, further comprising opening an outlet switch valve 21 between the second
reservoir and the wheel cylinder in response to the electrical signal to effect the depressurization
of the fluid at the wheel cylinder.  Col. 5, lines 51-54.
	Regarding claim 7, the fluid path between the wheel cylinder and the second reservoir includes an outlet switch valve 21/28 of the secondary braking system positioned therebetween and the fluid path between the wheel cylinder 15-16 and the first reservoir 3 includes a separation valve 20/27 of the secondary braking system positioned therebetween.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0129469) in view of Besier et al (US# 2017/0282877).
Besier et al ‘469 discloses a method of operating a vehicle, the vehicle having a primary braking system with a first pressure generating unit 190 and a first reservoir 140, the vehicle further having a secondary braking system 130 with a second pressure generating unit 50, the method comprising: actuating the pressure generating unit 190 of the primary braking system thereby pressurizing a fluid at a wheel cylinder to slow or stop the vehicle; while the fluid is pressurized at the wheel cylinder from the actuation of the pressure generating unit of the primary braking system, providing an electrical signal to an electronic control unit to cease the fluid pressurization at the wheel cylinder (ABS reduction [0074]); and depressurizing the fluid at the wheel cylinder 151 in response to the electrical signal provided to  the electronic control unit by transferring the fluid from the wheel cylinder along a fluid path between the wheel cylinder that is being more direct than a fluid path between the wheel cylinder and the first reservoir.  [0074] teaches releasing pressure directly via valve 8 as the pressure may not be dissipated quickly enough if dissipated through the upstream brake system.  Besier et al ‘469 lack the disclosure of the second system 130 having a second reservoir to release pressure to.  Besier et al ‘877 disclose a similar system and further teach a second brake system 106 with its own reservoir 104 which allows for at least one brake system to operate in the case of a fluid leak [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a separate reservoir to the second system of Besier et al ‘469, as taught by Besier et al ‘877 to increase the functionality in the case of a fluid leak, thereby increasing the safety of the system.  In providing a second reservoir to the system 130 of Besier et al ‘469, the path would be much shorter than the path to reservoir 140.
	Regarding claim 4, the secondary braking system 130 is positioned between the primary braking system and the wheel cylinder 151 such that the actuation of the pressure generating unit 2 of the primary braking system includes pressurizing the fluid from the primary braking system through the secondary braking system and to the wheel cylinder.
	Regarding claim 5, the fluid does not pass through the primary braking system 150/190 on the fluid path to the second reservoir during the step of depressurizing the fluid at the wheel cylinder.
	Regarding claim 6, further comprising opening an outlet switch valve 8 between the second
reservoir and the wheel cylinder in response to the electrical signal to effect the depressurization
of the fluid at the wheel cylinder.  [0074].
	Regarding claim 7, the fluid path between the wheel cylinder and the second reservoir includes an outlet switch valve 8 of the secondary braking system positioned therebetween and the fluid path between the wheel cylinder 151 and the first reservoir 140 includes a separation valve 5 of the secondary braking system positioned therebetween.
	Regarding claim 8, Besier et al ‘467 disclose vehicle braking system comprising: a wheel cylinder 151; a primary braking unit 190/150 having a first reservoir 140 and an electronically controlled pressure
generating unit 190 distinct from a master cylinder 100 for actuating a braking action at the wheel
cylinder in a primary mode of operation; a secondary braking unit 103 having and a pressure generating unit 50, wherein the secondary braking unit is operable to actuate a braking action at the wheel cylinder in a secondary mode of operation; and an electronic control unit 9/146 programmed to direct a fluid, pressurized at the wheel cylinder from the pressure generating unit 190 of the primary braking unit in response to an electrical signal to cease the braking action in the primary mode of operation  (ABS event [0074]). [0074] teaches releasing pressure directly via valve 8 as the pressure may not be dissipated quickly enough if dissipated through the upstream brake system.  Besier et al ‘469 lack the disclosure of the second system 130 having a second reservoir to release pressure to.  Besier et al ‘877 disclose a similar system and further teach a second brake system 106 with its own reservoir 104 which allows for at least one brake system to operate in the case of a fluid leak [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a separate reservoir to the second system of Besier et al ‘469, as taught by Besier et al ‘877 to increase the functionality in the case of a fluid leak, thereby increasing the safety of the system.  In providing a second reservoir to the system 130 of Besier et al ‘469, the path would be much shorter than the path to reservoir 140.
Regarding claim 9, the electronic control unit includes a first electronic control unit 146 operable to control the primary braking unit and a second electronic control unit 9 operable to control the secondary braking unit.
Regarding claim 10, Besier et al ‘469 further lack the communication between the first and second ECU.  Besier et al ‘ 877 further teach to ECU’s programmed to communicate with one another.  [0074]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ecu’s communicate with one another, as taught by Besier ‘877, to provide a degree of error checking and/or redundancy, thereby improving the safety of the device.
	Regarding claim 11, the electronic control unit is programmed to direct the fluid from the wheel cylinder to the second reservoir upon completion of the braking action in the secondary mode of operation.  
	Regarding claim 12, a distance of a fluid path between the first reservoir and the wheel cylinder is greater than a distance of a fluid path between the second reservoir and the wheel cylinder.
	Regarding claim 14, the secondary braking unit 130 is positioned between the primary braking unit 190 and the wheel cylinder such that the braking action in the primary mode of operation pressurizes the fluid from the primary braking unit through the secondary braking unit and to the wheel cylinder.

Allowable Subject Matter
Claims 15-20 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.  Regarding Taylor, please note the reject as set forth above.
Regarding Besier ‘469 in view of ‘877, note ‘877 provides a specific motivation to provide a second reservoir [0048] to improve performance in the case of a leak.   It is further noted that Besier ‘469 specifically avoids dissipating pressure through the primary brake system in ABS situations.  The suggested ABS commanded reduction corresponds to the recited electrical signal to cease a primary mode braking action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK